Citation Nr: 0107537	
Decision Date: 03/14/01    Archive Date: 03/21/01

DOCKET NO.  98-18 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 10 percent for residuals of a right acromioclavicular 
resection.

2.  Entitlement to an initial disability evaluation in excess 
of 10 percent for residuals of a left medial meniscectomy.

3.  Entitlement to an initial disability evaluation in excess 
of 20 percent for degenerative disc disease of the 
lumbosacral spine.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert W. Legg, Counsel
INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The veteran, who had active service 
from September 1979 to November 1995, as well as prior active 
service, appealed that decision.

An October 1997 rating decision granted a 10 percent 
evaluation for residuals of a left medial meniscectomy.  As 
this is not the highest disability evaluation available under 
other potentially applicable diagnostic codes pertaining to 
the knee, it is still a viable issue for appellate 
consideration by the Board.  AB v. Brown, 6 Vet. App. 35, 38 
(1993).  The veteran did withdraw his appeal as to his claim 
for an initial disability evaluation in excess of 10 percent 
for arthritis of the right hip in a March 1998 statement.  
38 C.F.R. § 20.204 (2000).

The veteran was scheduled for a videoconference hearing 
before an RO hearing officer in December 2000.  The veteran 
did not appear for the hearing, and the claims have since 
been referred to the Board for appellate review.

Finally, the veteran's claim for an initial evaluation in 
excess of 20 percent for degenerative disc disease of the 
lumbosacral spine is discussed in the REMAND portion of this 
decision following the ORDER below.


FINDINGS OF FACT

1.  The veteran is right hand dominant.

2.  The veteran's right shoulder has full range of motion 
without pain.

3.  The veteran's left knee has full range of motion without 
pain and has no instability.  

4.  The veteran's left knee is symptomatic, with removal of 
semilunar cartilage.  

CONCLUSIONS OF LAW

1.  The criteria for an initial disability evaluation in 
excess of 10 percent for residuals of a right 
acromioclavicular resection have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2000); 38 C.F.R. §§ 4.1-
4.40, 4.71a, Diagnostic Code 5203 (2000).

2.  The criteria for an initial disability evaluation in 
excess of 10 percent for residuals of a left medial 
meniscectomy have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 4.1-4.40, 4.71a, 
Diagnostic Codes 5257, 5259, 5260, 5261 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran asserts that his service-connected residuals of a 
right acromioclavicular resection and left medial 
meniscectomy are more disabling than the 10 percent 
evaluations assigned for each disability.  The VA has a duty 
to assist the veteran in developing facts which are pertinent 
to those claims.  See generally Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).

In the present case, the Board finds that all relevant 
evidence necessary for an equitable resolution of these 
issues has been identified and obtained by the RO.  That 
evidence includes the veteran's service medical records, 
reports of VA rating examinations, and personal statements 
made by the veteran in support of his claims.  The Board has 
not been made aware of any additional relevant evidence which 
is available in connection with this appeal.  Therefore, no 
further assistance to the veteran regarding the development 
of evidence is required.  See Veterans Claims Assistance Act 
of 2000; McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).

The VA utilizes a rating schedule as a guide in the 
evaluation of disabilities resulting from all types of 
diseases and injuries encountered as a result of or incident 
to military service.  The percentage ratings represent, as 
far as can practicably be determined, the average impairment 
in earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  It is thus essential, both 
in the examination and in the evaluation of a disability, 
that each disability be reviewed in relation to its history.  
See 38 C.F.R. § 4.1.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2000).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40 (2000).  In DeLuca 
v. Brown, 8 Vet. App. 202 (1995), the United States Court of 
Appeals for Veterans Claims (Court) held that functional loss 
due to pain must also be considered in evaluating a service-
connected orthopedic disorder in which the criteria is 
limitation of motion.  

The Court distinguished between an appeal of a decision 
denying a claim for an increased rating from an appeal 
resulting from a veteran's dissatisfaction with an initial 
rating assigned at the time of a grant of service connection.  
Fenderson v. West, 12 Vet. App. 119 (1999).  In the latter 
event, the Court, citing the VA's position, held that 
"staged" ratings could be assigned, in which separate 
ratings can be assigned for separate periods of time based on 
the facts found. 

I.  Right Shoulder

An entry into service medical records noted that the veteran 
first noticed right shoulder pain in May 1994 while working 
at home.  His complaints culminated in a resection in 
February 1995 as a result of a right acromioclavicular joint 
separation.  

As a result of this claim, the RO afforded the veteran a VA 
orthopedic examination in August 1996.  He related his 
history, including his resection.  However, the veteran also 
informed the examiner that his shoulder has continued to have 
pain.  The veteran stated that he was right handed, and thus, 
this disability impairs his major (dominant) shoulder.

Objectively, the veteran's right shoulder had full range of 
motion, and no tenderness.  The scar from the resection was 
noted.  Crepitation was present.  X-rays revealed surgical 
changes, but no arthritis.  The examiner stated that the 
veteran had no sequela from his surgery.

The same examiner performed another VA orthopedic examination 
in March 1998.  The veteran again related pain in his right 
shoulder, which was relieved by Motrin, Tylenol and either 
heat or ice.  The veteran stated that he was self-employed.  
Consistent with the results from the August 1996 VA 
examination, the veteran had full range of painless motion of 
the right shoulder, and impingement tests were negative.  
There was no evidence of muscle atrophy or weakness.  The 
examiner again stated that the veteran had no sequale to his 
in-service surgery.  X-rays were again taken, and showed no 
change from X-rays taken in August 1996.

Initially, the level of impairment attributable to this 
disability has remained constant during the course of this 
claim.  As such, the Board finds that a staged rating is not 
warranted.  

The RO has evaluated this disability under Diagnostic Code 
5203, which evaluates impairment of the clavicle or scapula.  
A 10 percent evaluation is warranted under this code for 
malunion or nonunion without loose movement of the major 
shoulder.  A 20 percent evaluation is warranted with nonunion 
with loose movement.  Dislocation likewise warrants a 20 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5203 
(2000).  As the veteran no longer has either malunion or 
nonunion, the Board finds that the preponderance of the 
evidence is against an initial disability evaluation in 
excess of 10 percent under Diagnostic Code 5203.

The Board also finds that the preponderance of the evidence 
is against an initial evaluation in excess of 10 percent 
under alternative code provisions.  There is no evidence of 
current impairment of the humerus, and thus, a higher 
evaluation under Diagnostic Code 5202 is not warranted.  
Finally, as the veteran has consistently shown full range of 
motion without evidence of pain on motion, the Board must 
find that the preponderance of the evidence is against an 
initial disability evaluation under either Diagnostic Code 
5200, which evaluates ankylosis, or Diagnostic Code 5201, 
which evaluates shoulder disabilities manifested by loss of 
range of motion.  By way of reference, Plate I of 38 C.F.R. 
§ 4.71 provides that full range of motion of the shoulder is 
180 degrees of flexion and abduction, and 90 degrees of both 
internal and external rotation.  38 C.F.R. § 4.71, Plate I 
(2000).

In so doing, the Board has considered the Court's holding in 
DeLuca.  However, the VA examiner stated specifically that 
there was no objective evidence of pain on motion.  While the 
veteran no doubt has occasional pain in his shoulder, the 
current 10 percent evaluation has been granted in large part 
as a result of the veteran's complaints.  The evidence is not 
in equipoise and the benefit of the doubt rule is not 
applicable.  38 C.F.R. § 3.102 (2000).  

II.  Left Knee

A February 1989 entry into service medical records noted that 
the veteran underwent an arthroscopy and partial medial 
meniscectomy on the left knee; a prior arthroscopy was noted 
some five years earlier.  

The veteran informed the orthopedic examiner in August 1996 
that his left knee ached constantly, and that he could not 
kneel directly on the knee without pain.  However, he denied 
a history of instability, locking or crepitation, and he 
denied treatment since 1990.  The examiner stated that the 
veteran's walk was normal.  Healed scars on the knee were 
also noted.  There was full range of motion in the knee, and 
collateral and cruciate ligaments were intact.  There was no 
atrophy of the knee.  X-rays did not show osseous 
abnormalities.  

At the time of his March 1998 VA orthopedic examination, the 
veteran had a normal contour of the knee, with healed 
arthroscopic portals.  There was no localized tenderness, and 
there was a full range of painless motion.  There was no 
evidence of quadriceps atrophy, and collateral and cruciate 
ligaments were intact.  X-rays showed no changes since August 
1996.  The examiner stated that there was no sequale as a 
result of the veteran's in-service surgeries.

The RO has evaluated this disability using Diagnostic Code 
5259, which provides that a maximum 10 percent evaluation is 
warranted for semilunar cartilage that has been removed, but 
is still symptomatic.  38 C.F.R. § 4.71a, Diagnostic Code 
5259.  The Board is required to evaluate this disability 
using other potentially applicable diagnostic codes.  
Diagnostic Code 5260 and Diagnostic Code 5261 evaluate knee 
disabilities manifested by loss of range of motion.  (Plate 
II of 38 C.F.R. § 4.71 provides that full range of motion of 
the knee is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate 
II.)  Diagnostic Code 5257 evaluates knee disabilities 
manifested by subluxation or lateral instability, slight in 
degree is 10 percent, moderate in degree is 20 percent, and 
severe in degree is 30 percent.  

In light of the above, the Board finds that the preponderance 
of the evidence is against a higher rating than the 10 
percent assigned in this case.  Initially, the symptomatology 
attributable to this disability has not changed during the 
course of this claim, and thus, a staged rating is not 
warranted.  The Board points out that the 10 percent rating 
currently assigned under Code 5259 contemplates a symptomatic 
condition associated with removal of semilunar cartilage.  
Code 5259 does not provide for a higher rating.

As the veteran has consistently shown full range of motion of 
the left knee, the Board must find that the preponderance of 
the evidence is against a compensable rating, let alone a 
rating in excess of 10 percent, under either Diagnostic Code 
5260 or Diagnostic Code 5261.  Likewise, in the absence of 
instability shown on the medical examinations the Board must 
find that the preponderance of the evidence is against a 
compensable rating, or certainly one in excess of 10 percent, 
under Diagnostic Code 5257.  

In denying an initial evaluation in excess of 10 percent for 
the veteran's residuals of a left medial meniscectomy, the 
Board has considered the Court decision in DeLuca, supra.  
However, the examiner noted in March 1998 that there was no 
muscle atrophy, and no evidence of tenderness.  As such, the 
Board finds that a higher evaluation is not warranted based 
upon functional loss of use due to pain.  The evidence is not 
in equipoise and the benefit of the doubt rule is not 
applicable.  38 C.F.R. § 3.102 (2000).  The preponderance of 
the evidence is against the claim.

C.  Conclusion

Finally, the Board finds that the evidence of record does not 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1) (2000).  
In this regard, the Board finds that there has been no 
assertion or showing by the veteran that either disability at 
issue has independently resulted in marked interference with 
his employment or necessitated frequent periods of 
hospitalization.  In the absence of such factors, the Board 
finds that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).



ORDER

An initial disability evaluation in excess of 10 percent for 
residuals of a right acromioclavicular resection is denied.

An initial disability evaluation in excess of 10 percent for 
residuals of a left medial meniscectomy is denied.


REMAND

On November 9, 2000, the President signed the "Veterans 
Claims Assistance Act of 2000," Pub. L. No. 106-475 (2000) 
(the "Act"), which substantially modified the circumstances 
under which VA's duty to assist claimants applies, and how 
that duty is to be discharged.  The new law affects claims 
pending on or filed after the date of enactment (as well as 
certain claims which were finally denied during the period 
from July 14, 1999 to November 9, 2000).  Changes potentially 
relevant to the veteran's appeal include the establishment of 
specific procedures for advising the claimant and his or her 
representative of information required to substantiate a 
claim, a broader VA obligation to obtain relevant records and 
advise claimants of the status of those efforts, and an 
enhanced requirement to provide a VA medical examination or 
obtain a medical opinion in cases where such a procedure is 
necessary to make a decision on a claim.

The Act establishes very specific requirements for giving 
notice to claimants of required information and evidence (see 
Act, Pub. L. No. 106-475, sec. 3(a)).  After receiving an 
application for benefits, VA is required to notify the 
claimant and the claimant's representative of any 
information, and any medical or lay evidence not already 
submitted, which is necessary to substantiate the claim.  VA 
must include in this notice an indication which information 
and evidence must be provided by the claimant and which will 
be obtained by VA.  If VA is unable to obtain information, it 
must notify the claimant of which records have not been 
secured, explain the efforts made to obtain those records and 
describe any further action which VA will take.  If the 
records sought are Federal department or agency records, VA 
must continue its efforts unless it is reasonably certain 
that such records do not exist or that further efforts to 
obtain them would be futile.  

Private treatment records obtained during the appeal make 
numerous reference to MRI studies.  April 1997 correspondence 
from J. G., M.D., to the veteran's treating physician at the 
Jacksonville Naval Hospital related that an April MRI showed 
a large herniated disc.  Dr. G. also stated that the veteran 
had a positive Lasegue's test at 60 degrees.  The VA examiner 
who conducted the March 1998 VA orthopedic examination also 
referenced two MRIs.  Photocopies of the resulting reports 
have not been obtained by the RO.  These records must be 
obtained to comply with the Act's requirements.

As noted above, Dr. G. stated that the veteran had a positive 
Lasegue's test during his examination, but at the time of his 
March 1998 VA examination, straight leg raising was normal.  
In a similar manner, the veteran related fairly significant 
back pain to Dr. Green, with radiation into the right lower 
extremity, but the VA examiner did not note tenderness over 
the sacroiliac joint, nor was there evidence of spasm.  There 
was also painless motion.  The complete reports of the 
private examiners and those of the VA examiners reflect 
different findings.  At least, in the Board's view, some 
clarification of the veteran's manifestations would be 
helpful to the Board.

In order to comply with the requirements of the Act and to 
reconcile what initially appears to be conflicting medical 
evidence, the veteran's claim for an initial evaluation in 
excess of 20 percent for degenerative disc disease of the 
lumbosacral spine is REMANDED for the following:

1.  The RO is requested to obtain 
photocopies of the MRI report(s) 
reference in Dr. G's.  correspondence.

2.  Thereafter, the RO is requested to 
afford the veteran a VA examination by a 
neurologist who has not examined him 
previously to determine the nature and 
severity of his service-connected 
degenerative disc disease of the 
lumbosacral spine.  The physician is to 
be given the veteran's claim file prior 
to the examination so that he/she may 
study the record, including any MRI 
report received as noted above and the 
nerve conduction studies done at a 
private facility.  The physician should 
provide a detailed description of the 
current symptoms and manifestations of 
the veteran's service-connected low back 
impairment.  The physician should also 
answer the following questions: 

a.  Does the veteran have symptoms 
compatible with sciatic neuropathy with 
characteristic pain, and if so, are such 
symptoms persistent?

b.  Does the veteran have demonstrable 
muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the 
site of the diseased disc?

c.  Does the veteran have only little 
intermittent relief from his 
intervertebral disc syndrome?

d.  Does the veteran have recurring 
attacks of intervertebral disc syndrome, 
with intermittent relief?

The physician should also be asked to 
determine whether there are other 
symptoms that affect the range of motion 
and function of the lumbar spine.  The 
examiner should be asked to answer the 
following questions:

e.  Does the veteran's lumbar spine 
exhibit weakened movement, excess 
fatigability, incoordination, or pain on 
use attributable to the service-connected 
disability (if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss due to these symptoms.)?

f.  If the answer to question (e) is yes, 
the physician should provide an opinion 
as to whether any such findings 
identified in question (e) together with 
the veteran's disability would be the 
equivalent of pronounced intervertebral 
disc syndrome with only little 
intermittent relief.

g.  Does pain significantly limit 
functional ability during flare-ups or 
when the lumbar spine is used repeatedly 
over a period of time (this determination 
should also, if feasible, be portrayed in 
terms of the degree of additional range 
of motion loss due to pain on use or 
during flare-ups)?

h.  If the answer to question (g) is yes, 
the physician should provide an opinion 
as to whether the veteran's disability 
with any such findings identified in 
question (g) would be the equivalent of 
pronounced intervertebral disc syndrome 
with only little intermittent relief.

If it is not feasible to answer any of 
the above listed questions, this should 
be so stated.  The claims folder and a 
copy of this remand must be made 
available to the examining physician in 
conjunction with the examination so that 
they may review pertinent aspects of the 
appellant's medical history.  All 
examination findings and a complete 
rationale for each opinion expressed 
should be set forth.  Since it is 
important "that each disability be 
viewed in relation to its history[,]" 
38 C.F.R. § 4.1, the claims file must be 
made available to the examiners for 
review.

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed with 
respect to the veteran's claim for a 
higher initial rating for degenerative 
disc disease of the lumbosacral spine.

4.  Upon completion of the foregoing, the 
RO should readjudicate the veteran's 
claim for a higher initial rating for 
degenerative disc disease on the basis of 
all relevant evidence and the applicable 
laws and regulations.  The RO is also 
requested to consider the potential 
applicability VAOPGCPREC 36-97 (issued 
December 12, 1997), which held that 
Diagnostic Code 5293 involves loss of 
range of motion because the nerve defects 
and resulting pain associated with injury 
to the sciatic nerve may cause limitation 
of motion of the cervical, thoracic, or 
lumbar vertebrae.  If an increased rating 
is not granted, the veteran and his 
representative should be provided with a 
supplemental statement of the case, and 
be afforded an opportunity to respond 
before the case is returned to the Board 
for further review.



The purpose of this remand is to assist the veteran and to 
afford due process of law.  The veteran and his 
representative have the right to submit additional evidence 
and argument on the matters remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

 



